Title: Thomas Boylston Adams to William Smith Shaw, 30 August 1799
From: Adams, Thomas Boylston
To: Shaw, William Smith


          
            
              Dear William.
              Germantown 30th August. [1799]
            
            I enclose, as directed, under cover to you, the Summary statement of services rendered at an important & critical period of our Country’s affairs, by an intelligent, brave, & deserving Officer. I think it an hardship that such merit & such services are so soon obliterated from the recollection or so much out of the knowledge of Gentlemen now in Office, that a statement under the hand of the Agent himself should be deemed necessary to obtain for them the notice they merit.
            We have in the papers of yesterday and the day before the letters of the Secretary of the Navy & of Truxtun himself on the subject of his resignation. The Secretary differs, I perceive, from the President as to the right of this decision, and as I am ignorant of the principles which governed it, I can form no other opinion of its propriety, than my confidence in the deciding authority would inspire. Whether Talbot’s Commission is new, & subsequent to Truxtun’s, or whether in consideration of Talbots former services, he is judged worthy of a rank above Truxtun, is what I should like to know, for Truxtun says

“every palpitation of his soul tells him that the injury he has received is unaccountable.”
            I have spent two days in preparing a statement for publication on this subject, but my information & the means of obtaining it are so insufficient that I wave the thoughts of sending any thing to the press— Indeed the difficulty of sending to the printing Office at this time operates as a restraint. I am loth to be suspected of interference in deed on a question of this sort— The proper authority has decided & I doubt not justly, between the disputants, and the public will acquiesce. If Truxtun was not too proud, he might bear a Commission under Talbot without despising himself— Even Dale would not serve under him
            If none of my letters have miscarried, I ought to have a reply from you very soon— I shall deliver your enclosure of last week shortly.
            Present me kindly to Boylston &ca: & believe me / Yours in haste
            
              TBA.
            
            
              PS. The fever abates in town but little— The banks are not yet removed.
            
          
          
            
              September 2d:
            
            I am going this morning to attend the Supreme Court, which is to meet at Frankfort— I shall apply for admission as a Counsellor during the term. I was in hopes to have got a letter last evening, but did not. I am three or four in advance with you
          
        